~· ·"' ·A~ 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of I



                                             UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                JUDGMENT IN A CRIMINAL CASE
                                              V.                                    (For Offenses Committed On or After November l, 1987)


                       Juan Estevan Ramirez-Guerrero                                Case Number: 3:19-mj-23782




      REGISTRATION NO. 89047298
      THE DEFENDANT:

       IZl pleaded guilty to count(s) _1:of~C~om~pl~ai~·n~t==========]~===~:;~~~~=
       D was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                        Nature of Offense                                                         Count Number(s)
      8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                               1
       •      The defendant has been found not guilty on count(s)
                                                                                 -------------------
       •      Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:
                                      \ {,

                                      .~ TIME SERVED                             D _ _ _ _ _ _ _ _ _ _ days

        IZl   Assessment: $10 WAIVED IZl Fine: WAIVED
        IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the   defendant's possession at the time of arrest upon their deportation or removal.
         D    Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Friday, September 13, 2019
                                                                                  Date of Imposition of Sentence
                                                                                                      /'"   ··•   ..

                                                                                   /1~\          -2\_dk
                                                                                  HONORABLE RICHARD L. PUGLISI
                                                                                  UNITED STATES MAGISTRATE JUDGE



       Clerk's Office Copy                                                                                                      3:19-mj-23782
